Name: Commission Regulation (EC) No 742/98 of 2 April 1998 amending Council Regulation (EEC) No 1101/89 as regards the conditions which apply to the putting into service of new capacity for dry cargo vessels in inland waterway transport
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  technology and technical regulations
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 103/33. 4. 98 COMMISSION REGULATION (EC) No 742/98 of 2 April 1998 amending Council Regulation (EEC) No 1101/89 as regards the conditions which apply to the putting into service of new capacity for dry cargo vessels in inland waterway transport THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1101/89 of 27 April 1989 on structural improvements in inland waterway transport (1), as last amended by Commission Regulation (EC) No 2310/96 (2), and in particular Article 8(1)(c) thereof, Whereas, for the purpose of calculating the old for new special contribution ratio, it is necessary to differentiate between vessel types on the basis of the three types provided for in Commission Regulation (EEC) No 1102/89 of 27 April 1989 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway trans- port (3), as last amended by Regulation (EC) No 241/97 (4), with a view to adapting this ratio to the economic realities prevailing in the various sectors of the market pertaining to these types of vessel; Whereas, as a result of developments in the dry cargo vessel sector within the inland waterway transport market, it is necessary to adjust the old for new ratio in order to facilitate the ongoing restructuring of the sector, in par- ticular with regard to container carriers, albeit without thereby cancelling out the effects of the Community scrapping measures of 1996, 1997 and 1998; whereas it is therefore necessary to adjust the ratio for dry cargo vessels by reducing it to 1,25:1; Whereas, the measure provided for under this Regulation has been the subject of consultations with the Member States and the subject of an opinion by the Group of Experts on Structural Improvements in Inland Waterway Transport provided for pursuant to Article 12 of Regula- tion (EEC) No 1102/89, HAS ADOPTED THIS REGULATION: Article 1 The following fourth indent is added to Article 8(1)(a) of Regulation (EEC) No 1101/89:  in the case of dry cargo vessels as provided for in Article 3(1) of Regulation (EEC) No 1102/89, and by way of derogation from the first indent, one and a half times  shall be replaced by 1,25 times  with effect from 1 April 1998. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1998. For the Commission Neil KINNOCK Member of the Commission (1) OJ L 116, 28. 4. 1989, p. 25. (2) OJ L 313, 3. 12. 1996, p. 8. (3) OJ L 116, 28. 4. 1989, p. 30. (4) OJ L 40, 11. 2. 1997, p. 11.